Griffin Smith, Chief Justice. Willard Paskle and his wife, Dorothy, separated in June, 1951, and were divorced a month later. They had two children — Brenda Rebecca, three years of age, and Linda Rosetta, age two. Sole custody was awarded the father. The mother has married and contends that her new husband is financially able to support the children in circumstances advantageous to them, and that he is anxious that the two little girls be restored to their mother who brought this action. The children are now in their paternal grandmother’s home through arrangements made by the father. The Chancellor found that changed conditions were not sufficient to justify revocation or modification of the custody order. The respondent (father) did not introduce testimony in contradiction of a prima facie showing made by the petitioner (appellant), hence correctness of the determination must meet the test of Act 470 of 1949, Ark. Stat’s, § 27-1729. (See Supplement). Werbe v. Holt, 217 Ark. 198, 229 S. W. 2d 225. We reverse and remand in order that the Chancellor may have the cause fully developed.